                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              SOUTHERN DIVISION

DENNIS R. PARKER                                                                    PLAINTIFF

v.                                              CIVIL ACTION NO. 1:21-cv-048-TBM-JCG


C. R. BARD, INC. and
BARD PERIPHERAL VASCULAR, INC.                                                  DEFENDANTS

                                     FINAL JUDGMENT

       A Joint Stipulation of Dismissal without Prejudice [17] having been entered in this matter,

which is incorporated herein by reference, this Court hereby enters this Final Judgment in

accordance with Rule 58 of the Federal Rules of Civil Procedure.

       IT IS THEREFORE ORDERED AND ADJUDGED, that the above styled and numbered

cause is DISMISSED WITHOUT PREJUDICE, with each party to bear their own costs. This

CASE is CLOSED.

       SO ORDERED, this, the 29th day of June, 2021.


                                                      ____________________________
                                                      TAYLOR B. McNEEL
                                                      UNITED STATES DISTRICT JUDGE
